Title: From George Washington to the United States Senate and House of Representatives, 7 December 1792
From: Washington, George
To: United States Senate and House of Representatives

 

Gentlemen of the Senate, and of the House of Representatives.
United States [Philadelphia] December 7th 1792

I lay before you two letters with their enclosures, from the Governor of the south western territory, and an extract of a letter to him from the department of War.
These, and a letter of the ninth of October last, which has been already communicated to you from the same department, to the Governor, will shew, in what manner, the first section of the Act of the last Session, which provides for the calling out the militia, for the repelling of Indian invasions, has been executed. It remains to be considered by Congress, whether, in the present situation of the United States, it be adviseable, or not, to pursue any farther or other measures, than those which have already been adopted. The nature of the subject does, of itself, call for your immediate attention to it; and I must add, that, upon the result of your deliberations, the future conduct of the Executive will, on this occasion, materially depend.

Go: Washington

